Exhibit CONTACT: For Company Eric Stoppenhagen +1-949-903-0468 eric@aurasourceinc.com For Investor Inquiries: Capital Group Communications, Inc. O: 415-.332.7200 E: info@capitalgc.com www.capitalgc.com AuraSource, Inc. Breaks Ground on AuraFuel Plant Qinzhou, China, April 15, 2010–AuraSource, Inc. (OTCBB: ARAO.OB), a developer of clean energy technology, today announced that its joint venture, China Qinzhou KaiYuYuan New Energy Co., Ltd. broke ground on a one million ton oil shale processing facility in Qinzhou, China. The AuraFuel plant will utilize the AuraFuel process which AuraSource licensed from China Chemical Economic Cooperation Center (“CCECC”).CCECC is a Chinese governmental division which leads China’s energy and environmental research and development. AuraSource obtained the license for the Gulf of Tonkin Economic Region. The AuraFuel process utilizes a low temperature catalytic process to convert oil shale and low ranking coal into feedstock for the petrochemical industry. China Qinzhou Kai Yu Yuan New Energy Co., Ltd. is a joint venture between AuraSource, Mongolia Energy, and Kaiyuyuan Mineral Investment Group. Kaiyuyuan Mineral provided the full funding for this plant.AuraSource is providing the project management expertise and the license for the AuraFuel process.The joint venture contracted China Shandong Metallurgical Engineering Corp. as EPC general contractor which will provide a turnkey solution under an initial operation service contract. Mr. Wang Chen, Group Vice President of Kaiyuyuan Mineral, stated, “Our partnership with AuraSource allows us to capitalize on their management skills and HCF technology portfolio. We look forward to a prosperous relationship.” Mr. Cao Zhide, the President of CCECC, stated, “Qinzhou Kaiyuyuan New Energy venture will demonstrate the most cost effective crude oil substitute solution in the world.” Ms. Xiao Yingzhi, the Mayor of Qinzhou, stated, “Qinzhou Kaiyuyuan New Energy project utilizes Qinzhou’s ideal location which is in a deep seaport, in the center of the Southeast Asian Countries Economy Area, and in a Petrochemical Industry Zone. The Qinzhou Government supports this progressive project and hopes it will be an example for development in the region.” Mr.
